Citation Nr: 0936485	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-17 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to 
February 1986.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show that any 
currently diagnosed headache disorder is related to military 
service.

2.  The medical evidence of record does not show that any 
currently diagnosed back disorder is related to military 
service.

3.  The medical evidence of record does not show that the 
Veteran's currently diagnosed psychiatric disorder is related 
to military service.


CONCLUSIONS OF LAW

1.  A headache disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1131, 1153, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  A back disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1131, 1153, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  A psychiatric disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1131, 1153, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a letter dated in October 2003 satisfied the 
duty to notify provisions.  An additional letter was also 
provided to the Veteran in January 2005, after which the 
claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations have not been accorded the 
Veteran, because there is no medical evidence that the 
Veteran had any of these disabilities during service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  A diagnosis 
of a mental disorder must conform to the criteria of DSM-IV.  
38 C.F.R. § 4.125 (2008).

Headache Disorder and Back Disorder

The Veteran's service treatment records are negative for any 
complaints or diagnoses of a headache or back disorder.

After separation from military service, a January 1998 
private medical report stated that the Veteran reported 
"lately" experiencing some chest tightness.  After physical 
examination, the assessment was chest pain, probably not 
cardiac.  The medical evidence of record shows that various 
pain disorders have been consistently diagnosed since January 
1998, including numerous complaints of headaches, neck pain, 
chest pain, and generalized body pain.  An April 1998 private 
medical report stated that the etiology of the Veteran's pain 
was "unclear."

The medical evidence of record shows that in July 1998, the 
Veteran underwent surgery on his neck.  The procedures 
performed were a laminectomy and disc removal.  A September 
1998 letter from a private physician stated that the Veteran 
complained of pain in multiple parts of the body.  The 
examiner stated that "[a]t this point I am not sure exactly 
what is causing his symptoms."

In an October 1998 private medical report, a private 
physician stated that "I believe [the Veteran] has 
fibrocytis and that this accounts for his intense pain."  A 
second October 1998 private medical report stated that the 
Veteran had "developed normal pressure Hydrocephalus."  
After physical examination, the assessment was normal 
pressure hydrocephalus.  A December 1998 private medical 
report gave an assessment of normal pressure hydrocephalus 
"with Headaches."

In a December 1999 VA outpatient psychology report, the 
Veteran "mentioned the possibility of having another 
procedure to drain off some spinal fluid which is apparently 
causing the pressure leading to severe headaches."

A November 2002 VA outpatient neurology report stated that 
the Veteran had chronic headaches, neck pain, and 
"communicating hydrocephalus."  After a review of the 
Veteran's medical history and a physical examination, the 
impression was chronic headaches and neck pain status post 
previous C4-5 discectomy/fusion, and "[c]ommunicating 
hydrocephalus of undetermined etiology."

The medical evidence of record does not show that any 
currently diagnosed headache disorder or back disorder is 
related to military service.  The Veteran's service treatment 
records are negative for any complaints or diagnoses of a 
headache disorder or a back disorder.  While the Veteran has 
current diagnoses of various disorders which result in 
headaches and wide-spread body pain, there is no medical 
evidence of record that these disorders existed prior to 
January 1998, approximately 12 years after separation from 
military service.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  
Furthermore, there is no medical evidence of record which 
relates any of the diagnoses related to the Veteran's 
headaches and body pain to military service.  While the cause 
of these symptoms has been variously diagnosed as both 
hydrocephalus and fibromyalgia, there is no medical evidence 
of record that indicates the etiology of these disorders.  
Indeed, medical evidence dated in April 1998, September 1998, 
and November 2002 specifically stated that the cause of the 
Veteran's disorders was not known.

The Veteran's statements alone are not sufficient to prove 
that any currently diagnosed headache disorder or back 
disorder is related to military service.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
he is not a physician, the Veteran is not competent to make a 
determination that any currently diagnosed headache disorder 
or back disorder is related to military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, there is no medical 
evidence of record that relates any currently diagnosed 
headache disorder or back disorder to military service.  As 
such, service connection for a headache disorder and a back 
disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates any currently diagnosed 
headache disorder or back disorder to military service, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Psychiatric Disorder

The Veteran's service treatment records are negative for any 
complaints or diagnoses of a psychiatric disorder.

After separation from military service, a July 1998 private 
medical report stated that the Veteran had been prescribed 
medication for anxiety.  The report stated that the Veteran 
"has been very nervous, anxious, and has not had any 
appetite.  He has lost 5 1/2 [pounds] since June.  He is 
interested in trying some antidepressant and trying some 
counseling."  On observation, the Veteran was moderately 
anxious.  The assessment included anxiety and depression.  
The medical evidence of record shows that a psychiatric 
disorder has been consistently diagnosed since July 1998.

In an August 1998 private medical report, the Veteran 
reported that he was "not resting well at all and is still 
having panic trouble. . . . He thinks his stomach trouble may 
be causing his panic problems."

In a June 1999 VA outpatient mental health report, the 
Veteran

said he never had problems with panic or 
depression problems since he started 
having the severe headaches following his 
neck surgery and diagnosis of 
hydrocephalus and believes they came on 
as a result of chronic pain and 
limitations in what he could do.  His 
wife seemed to agree with this 
assessment.  Both agreed that the fact 
that he'd hardly ever had a sick day in 
his life prior to these problems probably 
caused the situation to hit him harder 
when he suddenly had numerous pain and 
medical problems following neck surgery 
about a year ago.  These chronic pain and 
medical problems led to severe changes in 
his ac[t]ivity level which contributed to 
his malaise.

In an August 1999 VA outpatient mental health report, the 
Veteran "stated he had been doing extremely well the last 
few days, specifically Sunday and today, the best he has done 
in the last 2 years or so since he started having problems 
with panic attacks following neck surgery and the diagnosis 
of hydrocephalus."

A January 2000 VA outpatient mental health report stated that 
the Veteran's hydrocephalus had "accompanying physical and 
emotional problems."  After mental status examination, a 
February 2000 VA outpatient mental health report gave an Axis 
I diagnosis of depression secondary to general medical 
condition versus major depressive disorder with panic in 
partial remission.  Further VA outpatient mental health 
reports dated in March 2000, May 2000, and July 2000 gave the 
same Axis I diagnosis.

An August 2000 VA outpatient mental health report stated that 
the Veteran was referred for a second opinion.  The report 
stated that the Veteran had a 2 to 3 year history of panic 
attacks and depression.  After mental status examination, the 
examiner stated that "[i]t has long been suspected that [the 
Veteran] has an underlying medical illness that may be 
causing his psychiatric problems.  However, no obvious cause 
has been found to the state.  The effect of his hydrocephalus 
and mitral valve prolapse on his depression and anxiety are 
difficult now."  The Axis I diagnosis was depression 
secondary to unknown medical condition versus major 
depressive disorder with panic in partial remission.  A VA 
outpatient mental health report dated in October 2000 gave 
the same Axis I diagnosis.

A July 2001 VA outpatient mental health report gave an 
assessment of major depressive disorder, recurrent, severe 
versus mood disorder secondary to hydrocephalus, with 
depressive features.  Further VA outpatient mental health 
reports dated in July 2001 and November 2001 gave the same 
assessment.

After mental status examination, an August 2001 VA outpatient 
mental health report gave an Axis I diagnosis of depression 
secondary to unknown medical condition "(idiopathic 
hydrocephalus?)" versus major depressive disorder with panic 
in partial remission.  Further VA outpatient mental health 
reports dated in October 2000, March 2002, August 2002, 
December 2002, March 2003, and May 2003 gave the same Axis I 
diagnosis.

After mental status examination, an August 2003 VA outpatient 
mental health report stated that the Veteran

has multiple medical and psychiatric 
problems which are about at his recent 
low functioning, chronically ill 
baseline.  With his abrupt onset at age 
35 and preponderance of physical 
complaints, I think it is highly likely 
he developed some type of unknown medical 
condition possibly something like chronic 
fatigue syndrome/fibromyalgia/undefined 
rheumatologic condition with psychiatric 
manifestations in addition to physical 
complaints.

The Axis I diagnosis was depression secondary to unknown 
medical condition "(idiopathic hydrocephalus?)" versus 
major depressive disorder with panic in partial remission.  
Further VA outpatient medical reports dated in October 2003, 
January 2004, and May 2004 listed the same paragraph quoted 
above and gave the same Axis I diagnosis.

The medical evidence of record does not show that the 
Veteran's currently diagnosed psychiatric disorder is related 
to military service.  The Veteran's service treatment records 
are negative for any complaints or diagnosis of a psychiatric 
disorder.  While the medical evidence of record shows that 
the Veteran currently has a psychiatric disorder, there is no 
medical evidence of record that it was diagnosed prior to 
July 1998, approximately 12 years after separation from 
military service.  See Mense, 1 Vet. App. at 356.  In 
addition, there is no medical evidence of record that relates 
the Veteran's currently diagnosed psychiatric disorder to 
military service.  Indeed, the record is replete with medical 
statements relating the Veteran's psychiatric disorder to the 
disorder that has been variously diagnosed as both 
hydrocephalus and fibromyalgia.  As noted above, service 
connection is not warranted for these disorders.

The Veteran has submitted several statements in which he 
claims that his psychiatric disorder began during active 
military service, but that he never reported it at that time.  
This is not consistent with previous statements made by the 
Veteran.  Medical evidence dated in June 1999 and August 1999 
show that at those times the Veteran stated that his 
psychiatric symptoms began at the same time as the onset of 
his various body pain symptoms.  Furthermore, an August 2000 
VA outpatient mental health report stated that the Veteran's 
panic attacks and depression began 2 to 3 years earlier, 
which corresponds to a time period approximately 11 to 12 
years after separation from military service.  VA outpatient 
mental health reports dated in August 2003, October 2003, 
January 2004, and May 2004 stated that the Veteran's symptoms 
began abruptly when he was 35 years old, which corresponds to 
a time period approximately 12 years after separation from 
military service.  Accordingly, the Veteran's recent 
statements that his psychiatric disorder began during active 
military service are not consistent with the medical evidence 
of record.

The Veteran's statements alone are not sufficient to prove 
that any currently diagnosed psychiatric disorder is related 
to military service.  Espiritu, 2 Vet. App. at 495; 
Grottveit, 5 Vet. App. at 93.  Accordingly, there is no 
medical evidence of record that relates any currently 
psychiatric disorder to military service.  As such, service 
connection for a psychiatric disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that relates any currently diagnosed 
psychiatric disorder to military service, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a headache disorder is denied.

Service connection for a back disorder is denied.

Service connection for a psychiatric disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


